Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 6, 2021 has been entered. The Applicant amended claims 1, 5, 7-8, 10, and 11. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 7, 2020. The examiner withdraws the 112(b) rejections and the Specification, Drawings, and Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments filed January 6, 2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Raudebaugh on March 29, 2021.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) A beam forming antenna, comprising:
 a waveguide having a silicon medium formed between a top metal and a bottom metal and forming a waveguide path; 
at least one diode array disposed between the top metal and the bottom metal of the waveguide, the at least one diode array being driven according to an applied electrical signal to reflect an incident signal by acting as a conductive reflecting wall; 
and the incident signal; 
and a feeder for supplying an electrical signal into the waveguide, 
wherein the at least one diode array is configured so that when the at least one diode array is turned on, the at least one diode array functions as a conductive reflecting wall and then the incident signal is reflected by the at least one diode array, and when the at least one diode array is turned off, the incident signal is propagated through the at least one diode array.

2. (CURRENTLY AMENDED) The beam forming antenna of claim 1, wherein the radiator includes a first radiator connected to one side of the waveguide and a second radiator connected to the other side opposite to the one side of the waveguide, a first diode array being formed on the one side,
wherein when the first diode array is turned on, the first diode array functions as a conductive reflecting wall and reflects a first incident signal in the direction of the second radiator, and when the first diode array is turned off, the first incident signal is propagated to the first radiator through the first diode array.  

3. (CURRENTLY AMENDED) The beam forming antenna of claim 1, wherein the at least one diode array comprises a plurality of vertical PIN diodes, and each vertical PIN diode is selectively driven.  

4. (CURRENTLY AMENDED) The beam forming antenna of claim 3, wherein the vertical PIN diodes of the at least one diode array are arranged in a parabolic shape.  
Allowable Subject Matter
Claims 1-15 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/YONCHAN J KIM/Examiner, Art Unit 2845 

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845